                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION

UNITED STATES OF AMERICA                     )
                                             )
               V.                            )
                                             )      Case no. 1:19-CR-079
CHYNNA TAYLOR,                               )
                                             )
   Defendant                                 )

                                ORDER OF DISMISSAL

       The matter is now before the Court on the Government’s “Motion to Dismiss” the above-

captioned case. (Doc. no. 12.) The Court finds sufficient basis for the dismissal. Therefore,

pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure and by leave of court, the

motion is GRANTED.

       SO ORDERED this 20th day of August, 2019, at Augusta, Georgia.
